IV114th CONGRESS2d SessionH. RES. 874IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2016Mr. McKinley (for himself and Ms. Eshoo) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for designation of the month of September as Rheumatic Disease Awareness Month, in recognition of the costs imposed by rheumatic diseases, the need for increased medical research, and the quality care provided by trained rheumatologists.
Whereas rheumatic diseases are chronic, progressive, painful conditions and the leading cause of disability in the United States; Whereas rheumatic diseases now affect nearly 1 in 4 people in the United States and are expected to affect an estimated 78,000,000 people in the United States by the year 2040;
Whereas 300,000 children live with some form of rheumatic disease; Whereas it is estimated that the economic burden of rheumatic disease is at least $128,000,000,000 annually, including more than $80,000,000,000 in medical expenditures and $47,000,000,000 in annual indirect costs such as lost earnings;
Whereas research suggests the cause of rheumatic disease is a combination of genetic and environmental factors, but the exact cause of these diseases is still unknown; Whereas the symptoms of rheumatic diseases vary depending on the individual and the disease, but may include joint or muscle pain, inflammation, swelling, redness or stiffness, eye irritation and inflammation, general fatigue, malaise, and fevers, hair loss, dry eyes or mouth, chest pain, seizures, or stroke;
Whereas there is currently no cure for rheumatic diseases, but medical research breakthroughs have led to treatments and therapies that can dramatically improve the quality of life for those living with rheumatic diseases; Whereas rheumatologists, researchers, patients, caregivers, and other advocates are working to improve the quality of life for people living with rheumatic diseases;
Whereas health care policies, research, education, and community support services are needed to ensure patients receive timely, affordable, safe, and effective treatments and have access to trained rheumatologists who can provide quality care to those living with these diseases; and Whereas September would be an appropriate month to designate as “Rheumatic Disease Awareness Month”: Now, therefore, be it 
That the House of Representatives— (1)supports the designation of “Rheumatic Disease Awareness Month”, in recognition of the costs imposed by rheumatic diseases, the need for increased medical research, and the quality care provided by trained rheumatologists; 
(2)pledges to celebrate the contributions of trained rheumatologists in each district; and  (3)encourages the people of the United States to celebrate the contributions of researchers and health care providers in serving those living with rheumatic diseases and to support efforts to find an effective cure. 
